Citation Nr: 0700076	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disorder.  

2.	Entitlement to service connection for a shoulder disorder.  

3.	Entitlement to service connection for loss of teeth as a 
result of dental trauma, including as secondary to a service-
connected bilateral mandibular fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2003.  

The case was previously before the Board in June 2005.  At 
that time, new and material evidence was found to reopen 
claims for service connection for bilateral hip, shoulder and 
for loss of teeth.  The case was then remanded by the Board 
for de novo review of these issues.  


FINDINGS OF FACT

1.	Loss of all teeth are not shown to be the result of dental 
trauma during service, but dental trauma of teeth numbered 31 
and 32 are shown during service.  

2.	Bilateral hip disability, including arthritis, was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

3.	Shoulder disability was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	Residuals of dental trauma of teeth numbered 31 and 32 were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002) ;); 
38 C.F.R. § 3.381 (2006).  

2.	Bilateral hip disability was neither incurred in nor 
aggravated by service nor may arthritis of the hips be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

3.	Shoulder disability was neither incurred in nor aggravated 
by service nor may arthritis of the shoulder be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is claiming service connection for loss of teeth, 
essentially as secondary to a mandibular fracture for which 
service connection has been established.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Review of the service medical and dental records shows that 
the veteran was involved in a motor vehicle accident in May 
1947 at which time he sustained fractures of the mandible.  
Dental records show that at the time of the accident the 
fracture line was found to go through the root of tooth 
numbered R-16 (now classified as tooth numbered 32), which, 
it was noted, had not erupted.  Additional dental treatment 
records show that the veteran received additional dental 
treatment as his jaw was wired as a result of the mandibular 
fracture.  This treatment included treatment for pulpitis of 
tooth numbered R-15 (now classified as tooth numbered 31).  
On examination for separation from service, these teeth were 
noted to be missing.  

Records of dental treatment performed for VA in 1947 and 1948 
include a notation that the veteran had sustained a multiple 
fracture of his jaw with X-rays showing good union, but the 
teeth on the right side were a little bit out of line.  The 
fracture line through tooth numbered 32 was noted.  In 
January 1948, it was noted that on follow-up evaluation, 
everything seemed "to be good."  Additional dental 
treatment in 1949 and 1950 showed fillings of carious teeth 
and the extraction of a tooth that is not shown to be related 
to the veteran's mouth trauma.  

The veteran was evaluated for dental treatment by VA in 1994.  
At that time, it was noted that all teeth had been removed 
and the veteran's dentures were loose fitting.  Class I 
dental treatment was authorized and performed.  (The Board 
renders no opinion regarding the propriety of this 
authorization.)  The veteran claimed service connection for 
dental trauma in January 2001.  In support of his claim a 
statement has been submitted from a private dentist who 
related, in October 2001 that the veteran's history of broken 
jaw with subsequent immobilization could possibly have been a 
factor in the early loss of his teeth.  

The veteran is essentially claiming service connection for the 
loss of all of his teeth as the result of the mandibular 
fracture that he sustained during service.  In testimony given 
at his hearing before the undersigned in July 2003, he stated 
that he believes that there is a relationship between service 
and his claimed loss of teeth.  It is noted, however, that he 
is a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's private 
dentist has also rendered an opinion that the fractured jaw 
and subsequent treatment that the veteran underwent in service 
could have been a factor in the loss of the veteran's teeth.  
The Board finds this opinion to be speculative at best and of 
little evidentiary value in that it expressed the relationship 
as possible, rather than probable.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Nevertheless, service connection may be established for 
individual teeth that are found to be the result of in-service 
dental trauma.  After review of the evidence, the Board is of 
the opinion that the veteran sustained trauma of teeth 
numbered 31 and 32 and that service connection should be 
established for trauma of these teeth.  To this extent, the 
claim is allowed.  

The veteran is also seeking service connection for disability 
of the shoulder and each hip.  Review of the record shows no 
complaint or manifestation of hip or shoulder disability 
while the veteran was on active duty, including following the 
motor vehicle accident that is noted during service.  The 
earliest documentation of a hip disorder dates from VA 
treatment records in 1995.  Treatment records show that the 
veteran underwent a total right hip arthroplasty in 1996 and 
a left total hip arthroplasty in 1998.  Review of VA 
treatment records dated from 1994 to 1999 do not document the 
presence of a disorder of either shoulder.  

Statements, dated in March 2002 and February 2003, have been 
received from the veteran's private physician.  In March 
2002, the veteran's history of knee and hip pain, with hip 
replacement, was reviewed.  It was noted that the veteran had 
reported on a recent visit that he had been in a significant 
jeep accident in 1947 wherein he said that he had sustained 
severe injury of the legs, knees and jaw.  The physician 
rendered an opinion that he thought that this had played "a 
role in the difficulties he has had with his lower 
extremities up through this point."  In the February 2003 
statement, this physician further indicated that the veteran 
has also sustained an injury of the shoulder in the 1947 jeep 
accident, in addition to the jaw and hip injuries, but had 
not complained of the hip and shoulder injuries as he was 
young.  The veteran stated that he did not believe it was 
worthwhile to bring up the matter of the hip and shoulder 
injuries.  The physician noted that the veteran had no family 
history of arthritis and that, given the veteran's history, 
it was his opinion that the hip and shoulder arthritis more 
likely than not related to the accident/injury that occurred 
in 1947.  The physician noted that arthritic changes can 
certainly come from trauma.  Attempts to obtain treatment 
records from this physician have not been successful, as the 
veteran has not furnished the necessary consent forms.  

The veteran was scheduled for VA compensation examinations in 
March 2006, but had failed to report for the examinations and 
stated that he did not wish to be rescheduled.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for hip and 
shoulder disabilities that he asserts are the result of the 
jeep accident in which he was involved during service.  It is 
important to note that the service medical records show no 
hip or shoulder disorders and that arthritis of these joints 
was not documented within one year of the veteran's 
separation from service.  In fact, there is no X-ray evidence 
of record that the veteran has arthritis of either of his 
shoulders and efforts to obtain treatment records to support 
a finding of shoulder arthritis have not been successful.  
While the veteran's private physician has indicated that he 
believes it is more likely than not that shoulder and hip 
arthritis are related to the accident that occurred in 1947, 
this is based on the veteran's uncorroborated history of 
injury of those joints at the time of the accident.  As such, 
this becomes a mere recitation of medical history as given by 
the veteran, which does not constitute competent medical 
evidence of a connection with service.  See Reonal v. Brown, 
5 Vet. App. 458 (1993).  There is no indication in the 
statements provided by the private physician that he has 
reviewed the veteran's service medical records, which renders 
the statement a bare transcription of a lay history.  This is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service and 
his claimed disabilities, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran was scheduled for a VA examination that was to 
provide for a medical opinion after review of the entire 
evidence of record, including the service medical records.  
He did not report for the examination and the claim must be 
decided on the evidence of record.  38 C.F.R. § 3.655.  Under 
these circumstances, as there is no competent medical 
evidence establishing that bilateral hip or shoulder 
disabilities are related to service, service connection must 
be denied.  


ORDER

Entitlement to service connection for a bilateral hip 
disorder and a shoulder disorder is denied.  

Entitlement to service connection for residuals of dental 
trauma of teeth numbered 31 and 32 is established.  To this 
extent, the appeal is allowed.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


